Section 6095 of the Code 1923, which provides that "the parties in *Page 587 
any suit or proceeding whatever, in any circuit, county or probate court, may make an agreed case containing the points of law at issue between them, and file the same in such court; and the said agreed case, with the decision thereon, may be certified to the Court of Appeals or Supreme Court by the clerk of such court, without certifying any fuller record in the case; and upon such agreed case being so certified and flied in the Court of Appeals or Supreme Court, the appellant or plaintiff in error may assign errors, and the case shall then be proceeded with in the same manner as it might have been had a full record been certified to said Court of Appeals or Supreme Court," does not authorize the review of the trial court on the finding of facts based on conflicting evidence or the admission or exclusion of evidence relating to a disputed issue of fact, but is limited in its scope to an "agreed" case presenting questions of law as in case of a special verdict or demurrer to the evidence. 1 R. C. L. 777, § 2.
Section 6110 of the Code which authorizes the parties to "agree in writing upon an abstract of the record in the case" does not do away with the necessity of making the evidence offered on the trial of a case at law a part of the record by bill of exceptions. The purpose and scope of this statute is to authorize the parties by written agreement to substitute an abstract of the record for a complete transcript, thereby curtailing the costs of the appeal.
The question which the appellant seeks to present is the validity and regularity of the assessment of his property for taxes, a mixed question of law and fact, and whether or not the taxes were paid prior to the initiation of the proceedings for the sale of the property, a disputed question of fact, and in the absence of a bill of exceptions properly presenting these questions, this court is without authority to disturb the judgment from which the appeal is prosecuted. Chapman v. Hartford Fire Ins. Co., 213 Ala. 255, 104 So. 517; White v. Roe, 151 Ala. 287, 44 So. 211.
Affirmed.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.